PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/925,043
Filing Date: 28 Oct 2015
Appellant(s): Lomaga, Mark, Andrew



__________________
Timothy J. Maier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/08/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-7, 12-13, 16-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SWANN et al (US 8,580,855) in view of MIRANDA et al (Synergism between paracetamol and nonsteroidal anti-inflammatory drugs in experimental acute pain.  Pain 121 (2006) 22–28), DF&C (Drug Facts and Comparison. 59th edition (2005) pg. 879), and ACHONG et al (US 2004/0162273).
	Appellant's claims are directed to a method of treating influenza, commonly called the flu, in a subject with a composition comprising of: ibuprofen; acetaminophen; and phenylephrine or pseudoephedrine, which are decongestants. 

	SWANN does not expressly teach using the composition of acetaminophen, ibuprofen and a decongestant to treat influenza (flu) subjects with symptoms of pain and fever. 
st col) for additive pain relief (see pg. 23, 1st col) and synergist pain relief at fixed ratio (see abstract), wherein “supra-additivity or synergistic effect is defined as the effect of a drug combination that is higher and statistically different (ED50 significantly lower) than the theoretically calculated equieffect of a drug combination with the same proportions. If the ED50s are not statistically different, the effect of the combination is additive and additivity means that each constituent contributes with its own potency to the total effect. The interaction index was calculated as experimental ED50/theoretical ED50. If the value is close to 1, the interaction is additive. Values lower than 1 are an indication of the magnitude of supra-additive or synergistic interactions and values higher than 1 correspond to sub-additive or antagonistic interactions” (see pg. 23, 2nd col). Additional disclosures include: NSAIDs, such as ibuprofen, and acetaminophen have different mechanism of action combination of analgesics of proven efficacy is a strategy intended to achieve one or more therapeutic goal, such as facilitating patient compliance, simplifying prescribing, improving efficacy without increasing adverse effects or decreasing adverse effects without loss of efficacy (see pg. 22, under Introduction).    
 	DF&C teaches the prior art had known of using decongestants and analgesics/antipyretics together.  DF&C teaches a combination drug composition comprised of acetaminophen and pseudoephedrine or phenylephrine, wherein the pseudoephedrine and phenylephrine are decongestants and acetaminophen is an analgesic/antipyretic (see pg. 879). Additionally, the prior art had known of using a 
	ACHONG teaches the prior art had known of using combination drugs (see [0004]), such as acetaminophen and aspirin (see [0024]), decongestants, such as pseudoephedrine and phenylephrine (see [0021]; and [0037, Table 1) to treat flu patients (see [0004]) with symptoms of pain and fever (see [0002]; and [0016]). Additional disclosures include: typically administered from one to six times a day (see [0032]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use SWANN’s combination composition of ibuprofen, acetaminophen and a decongestant, such as pseudoephedrine and phenylephrine, to treat influenza (flu) subjects with symptoms of pain and fever. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because these are well known drugs used to treat flu patients having pain and fever.
	 The reference does not specifically teach adding the ingredients in the amounts or the frequency of dosing as claimed by Appellant.  The amount of a specific ingredient in a pharmaceutical composition and dosing of a pharmaceutical composition are clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal dosing frequency and amount of each ingredient to add in order to best achieve the desired results, such as synergistic or additive effect in decreasing negative side effects and 
	Note, SWANN was allowed over MIRANDA due to showings of a different fixed ratio combination that had synergist effect versus additive effect. 

Claims 1, 4-7, 12-13, 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SWANN et al (US 8,580,855) in view of MIRANDA et al (Synergism between paracetamol and nonsteroidal anti-inflammatory drugs in experimental acute pain.  Pain 121 (2006) 22–28), DF&C (Drug Facts and Comparison. 59th edition (2005) pg. 879), ACHONG et al (US 2004/0162273) and SATYAM (US 2006/0046967).
	As discussed above, SWANN in view of ACHONG teaches Applicant’s invention.
	SWANN, MIRANDA, DF&C and ACHONG does not teach using a prodrug of pseudoephedrine, wherein a lysine is linked to pseudoephedrine.
	SATYAM teaches the background on prodrugs in the prior art (see [0003]), wherein prodrugs are used to improve stability, decrease toxicity, and increase duration of the drug (see [0004]). Prodrugs include a mutual prodrug of cetirizine and pseudoephedrine (I-CA-MPD1) is proposed for treatment of rhinitis.  Cetirizine is an antihistamine and pseudoephedrine is a nasal decongestant (see [0214]). Lysine are used in the prodrug (see [0129]). 
.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to This is a new matter rejection.
Claims 1 and 20 recite the newly amended limitation of “weight ratio… 1.2:1 to 1.625:1” and “0.8125:1 to -1.25:1”; however, the specification as-filed does not provide a written description or set forth the metes and bounds of this phrase.  The instant claims now recite limitations which were not clearly disclosed in the specification as-filed and now change the scope of the instant disclosure as-filed.  Such limitations recited in the present claims, introduce new concepts and thus violate the written description requirement of the first paragraph of 35 U.S.C. §112.
Applicant is required to cancel the new matter in the response to this Office action.  Alternatively, Applicant is invited to identify sufficient written support in the original specification for the "limitations" indicated above.  
Note, claim 20 appears to recite a negative 1.25. Amendment to claim 20 is needed. The Examiner will assume its positive 1.25. 

(2) Response to Argument
Appellant argues that none of Swann, Miranda, DF&C or Achong suggest "optimizing" the amount of acetaminophen and ibuprofen within the claimed weight ratio range of 1.2:1 to 1.625:1 (acetaminophen to ibuprofen) according to independent claim 1. Indeed, only Swann recognizes the ratio of acetaminophen to ibuprofen as being a result effect variable, but one of ordinary skill in the art would not have expected success from the weight ratio of acetaminophen and ibuprofen from 1.2:1 to 1. 625:1 in view of 
The Examiner finds this argument unpersuasive, because MIRANDA, the secondary reference, teaches the prior art had known of  using combination of paracetamol, which is acetaminophen, with NSAID, such as ibuprofen (see abstract; pg. 23, 1st col) for additive pain relief (see pg. 23, 1st col) and synergist pain relief at fixed ratio (see abstract), wherein “supra-additivity or synergistic effect is defined as the effect of a drug combination that is higher and statistically different (ED50 significantly lower) than the theoretically calculated equieffect of a drug combination with the same proportions. Thus, it would have been obvious to combine at any amount for additive 
Appellant argues that claim 20 differs from claim 1 in that 400 mg of ibuprofen is required and the weight ratio of acetaminophen to ibuprofen in the composition is from 0.8125:1 to 1.25:1. The Examiner's basis for the rejection is the same as discussed in detail under section VII.b.i. above. However, none of Swann, Miranda, DF&C or Achong suggest "optimizing" the amount of acetaminophen and ibuprofen within the weight ratio range of 0.8125:1 to 1.25:1 for a composition that comprises 400 mg of ibuprofen, as defined in claim 20. Indeed, only Swann recognizes the ratio of acetaminophen to ibuprofen as being a result effect variable, but one of ordinary skill in the art would not have expected success from selecting weight ratio of acetaminophen and ibuprofen from 0.8125:1 to 1.25:1 for a composition comprising 400 mg of ibuprofen in view of Swann, as next discussed. Swann, as a whole, teaches away from (1) the claimed 400 mg of ibuprofen and (2) the claimed weight ratio range of acetaminophen to ibuprofen offrom 
The Examiner finds this argument unpersuasive, because as discussed above, MIRANDA, the secondary reference, teaches the prior art had known of  using combination of paracetamol, which is acetaminophen, with NSAID, such as ibuprofen (see abstract; pg. 23, 1st col) for additive pain relief (see pg. 23, 1st col) and synergist pain relief at fixed ratio (see abstract), wherein “supra-additivity or synergistic effect is defined as the effect of a drug combination that is higher and statistically different (ED50 significantly lower) than the theoretically calculated equieffect of a drug combination with the same proportions. Thus, it would have been obvious to combine at any amount for additive effect for pain relief, wherein synergist effect requires specific fixed amounts. SWANN was allowed over MIRANDA due to showings of a different fixed ratio combination that had synergist effect versus additive effect, wherein SWANN disclosed 






Respectfully submitted,
/JAKE M VU/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                         
/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.